Citation Nr: 0822673	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  01-01 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1944 to November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO determined that 
new and material evidence adequate to reopen the claim for 
service connection for a back condition had not been 
submitted.  This matter also arises from a May 2000 rating 
decision wherein the RO denied entitlement to service 
connection for a back disorder secondary to the service- 
connected disability of bilateral pes planus.

The veteran presented testimony at a personal hearing in July 
2003 before the undersigned Veterans Law Judge.

At the July 2003 hearing the veteran presented testimony on a 
claim of entitlement to service connection for fungus.  The 
veteran has also submitted an August 2003 medical statement 
from M.R.B., M.D., regarding his bilateral toenail fungus.  
The Board notes that in a February 1948 rating decision the 
RO denied entitlement to service connection for an alleged 
fungus condition.  The veteran was notified of this decision 
by a letter dated in February 1948.  In January 1999 the 
veteran attempted to reopen this claim and in a March 2000 
rating decision was notified that new and material evidence 
adequate to reopen the claim had not been submitted.  This 
issue has been neither procedurally prepared nor certified 
for appellate review, and is not inextricably intertwined 
with the certified issue on appeal.  This issue is again 
referred to the agency of original jurisdiction.

At the July 2003 hearing the veteran submitted a letter 
wherein he stated that he could not obtain gainful employment 
because of his service-connected disability of bilateral pes 
planus.  The veteran's letter is an informal claim for a 
total disability rating due to individual unemployability and 
is again referred to the agency of original jurisdiction. 

In a February 2006 statement, the veteran's representative 
raised a claim of clear and unmistakable error (CUE) in 1946 
and 1948 rating decisions which denied entitlement to service 
connection for a back condition.  This issue has not been 
adjudicated and is referred to the RO for appropriate action.  
The veteran's claim for arthritis of the back is incorporated 
in his current claim before the Board for service connection 
for a back condition.

In an April 2004 decision, the Board denied the veteran's 
claim of whether new and material evidence had been received 
to reopen a claim of entitlement to service connection for a 
back disorder and remanded the issue of entitlement to 
service connection for a back disorder secondary to service-
connected pes planus. 

In a memorandum decision issued in February 2007, the United 
States Court of Appeals for Veterans Claims (CAVC) vacated 
the Board decision regarding the new and material evidence to 
reopen entitlement to service connection for a back 
disability claim and remanded this matter to the Board.


FINDINGS OF FACT

1.  In a February 1948 decision, the RO denied service 
connection for a back condition; this decision is final.  In 
an April 2004 decision, the Board found that new and material 
evidence had not been received to reopen the claim. 

2.  Evidence submitted since the February 1948 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran has a current chronic back disability that is 
causally related to service.  


CONCLUSIONS OF LAW

1.  The February 1948 rating decision, which denied the 
veteran's claim for entitlement to service connection for a 
back condition is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2002).

2.  Evidence received since the February 1948 rating decision 
is new and material and the claim of entitlement to service 
connection for a back condition is reopened.  38 U.S.C.A. 
§§ 5103, 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  The criteria for service connection for a back disability 
are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1154 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen and grant the claims, further assistance is 
unnecessary to aid the veteran in substantiating his claims.  

The Board notes that the CAVC order specifically instructed 
the Board to remand the issue in order to provide the veteran 
with the notice provisions of 38 U.S.C.A. § 5103(a).  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).  However, as the Board is 
reopening and granting the veteran's claim based on receipt 
of additional evidence, this notice is not necessary.  Wensch 
v. Principi, supra.

I.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

A February 1948 rating decision denied service connection for 
a back condition on the basis that there was no back 
pathology.  The veteran did not appeal the February 1948 
rating decision within a year, and it is final.  38 U.S.C.A. 
§ 7105.

Accordingly, the veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for a back disorder.  38 U.S.C.A. § 5108.

The veteran filed an application to reopen his claim for 
service connection for a back condition that was received in 
January 1999.

For claims to reopen submitted prior to August 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Evidence received since the February 1948 rating decision 
includes October 2005 and January 2006 letters from Dr. 
Emmanuel D. Scarlatos.  In these letters, Dr. Scarlatos 
provides a diagnosis of severe degenerative arthrosis and 
disc disease of the lumbar spine which were precipitated and 
aggravated by the veteran's service related 
experiences/trauma.

These statements relate to the previously unestablished 
element of a current disability.  This evidence is new and 
material.  As new and material evidence has been submitted 
the claim for service connection for a back condition is 
reopened.   

II.  Entitlement to service connection for a back disorder.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In May 1947, the veteran presented to Dr. Edward McLaughlin 
concerning an abnormal condition of his lower back.  Dr. 
McLaughlin stated that from the history given and the 
physical examination, he believed that the veteran was 
suffering from a back strain.  

In October 1947, X-rays of the veteran's lumbosacral spine 
revealed slight narrowing of the lumbosacral disc space.  The 
clinical diagnosis was arthritis, pain in the lower back 
following basic training.

At his July 2003 hearing, the veteran testified that the pain 
in the back he had now was the exact pain he has had since he 
was 18 years old.  

In March 2004 the veteran presented to Dr. Mark Beckner for 
treatment of his back pain.  The diagnosis was low back pain 
and spondylosis without evidence of radicular component.

In an October 2005 letter, Dr. Scarlatos stated that in 
October 1992 the veteran was diagnosed with severe 
degenerative arthrosis of the cervical spine with Grade 1 
anterolisthesis of C4 and C5 with superimposed cervical 
strain with spasms.  The veteran then presented in 2005 with 
complaints of lower back pain for the past 60 years.  The 
veteran reported that his back problems dated to 1945 in 
World War II when he fell from a bridge and hit a large beam 
in the process.  Dr. Scarlatos stated that the veteran had 
severe degenerative arthrosis and disc disease of the lumbar 
spine most marked at L4-L5-S1.  He stated that the onset of 
the veteran's current lumbosacral pathology was, in all 
medical probability, related to his military service.  His 
medical history tended to conclude a progressive pathology 
aggravated by his services experiences which, over the years, 
had progressively worsened that condition.  Sr. Scarlatos 
stated that while an individual the veteran's age would be 
expected to detect various and arthritic pathologies 
throughout the body, these appeared to be separate and 
distinct as opposed to the low back situation in which his 
war experience/trauma had focal aggravation of his low back 
symptomatology that had been well documented since his 
induction.  Dr. Scarlatos concluded that the veteran's back 
condition was precipitated and aggravated by his service and 
the degenerative changes were considered to have been 
superimposed upon a chronic low back pain syndrome/strain in 
part due to his longstanding bilateral pes planus foot 
deformities.

In a January 2006 letter, Dr. Scarlatos stated that his 
interpretation of the October 1947 treatment record which 
stated that "there is S1 narrowing of the lumbosacral disc 
space" meant that the appearance of the lumbosacral disc 
space narrowing was certainly indicative of a general process 
at that level which he would describe as "mild degenerative 
disc disease and arthritis of the lumbosacral spine".  Dr. 
Scarlatos concluded that the onset of the veteran's 
degenerative pathology in the lumbar spine was in the Basic 
Training period and that it was further aggravated by the 
normal degenerative process seen with increasing age.

Analysis

The veteran's service medical records are significant as they 
show treatment for a low back condition.  Therefore, the 
element of an in-service injury is satisfied.

There is competent evidence of a current disability as Dr. 
Scarlatos provided a diagnosis of severe degenerative 
arthrosis and disc disease of the lumbar spine.

The October 2005 and January 2006 letters of Dr. Scarlatos 
also provide competent evidence of a link between a current 
back condition and service.  Specifically, Dr. Scarlatos 
stated that the veteran's current lumbosacral pathology was 
related to his military service.  There is no competent 
opinion to the contrary.

Additionally, Dr. Scarlatos stated that degenerative changes 
were considered to have been superimposed upon a chronic low 
back pain syndrome/strain in part due to his longstanding 
bilateral pes planus foot deformities.  Therefore, the 
veteran would also be entitled to service connection for his 
back condition on a secondary basis.

A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra). 

Resolving reasonable doubt in the veteran's favor, the claim 
is granted.  38 U.S.C.A. § 5107(b). 


ORDER


New and material evidence has been received and a claim of 
entitlement to service connection for a back disorder is 
reopened.

Entitlement to service connection for a back disorder is 
granted.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


